690 S.E.2d 696 (2010)
Patti K. HOLLAND
v.
John Springer STIREWALT.
No. 534P09.
Supreme Court of North Carolina.
January 28, 2010.
Edward Eldred, for John Springer Stirewalt.
Ralph S. Pennington, Wilmington, for Patti K. Holland.

ORDER
Upon consideration of the petition filed by Defendant on the 31st of December 2009 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 28th of January 2010."